Citation Nr: 0621732	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-16 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
depressive disorder.  

3.  Entitlement to service connection for a claimed lung 
disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin rash.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for infectious 
hepatitis.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision of the RO.  

The now reopened claim of service connection for a skin 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder or a respiratory condition in service or for many 
years thereafter.  

2.  The veteran currently is not shown to suffer from PTSD 
due to any event or incident of his period of active service.  

3.  The currently demonstrated recurrent depressive episode 
is not shown to be due to any event or incident of the 
veteran's period of active service.  

4.  The veteran is not shown to have a lung disorder due to 
any event or incident o his period of active service.  

5.  The veteran's original claims of service connection for a 
skin rash and infectious hepatitis were previously denied by 
the RO in November 1976; he did not enter a timely appeal 
from that decision.  

6.  The evidence received since the final RO decision is new 
and bears directly and substantially on the question of 
service connection for a skin rash.  

7.  The evidence received since the final RO decision is 
either not more than redundant of that considered in the 
November 1976 decision or does not address the matter of 
service connection for infectious hepatitis.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.304(f) (2005).  

2.  The veteran's disability manifested by depression is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  The veteran is not shown to have a respiratory disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  New and material evidence has been submitted to reopen 
the claim of service connection for a skin rash. 38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002 and Supp. 2005); 38 
C.F.R. § 3.159 (2005); 38 C.F.R. § 3.156 (2005).  

5.  New and material evidence to reopen the claim of service 
connection for infectious hepatitis has not been received.  
38 U.S.C.A. §§ 1110, 7104(b) (West 2002 and Supp. 2005); 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1105 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In letters, dated in March 2003, August 2003, March 2004, May 
2004, and June 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, these letters were 
sent prior to the rating decision now on appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

The VCAA letters did not provide the appellant with notice of 
the potential disability ratings, or laws regarding effective 
dates for any grant of service connection.  However, as the 
claims for service connection have been denied, as discussed 
below, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  

Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in March 2005.  However, the veteran failed to 
report to the scheduled hearing without showing good cause.  

It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran's treatment 
reports from the Little Rock VA Medical Center have been 
obtained.  Finally, with regard to the claims on appeal, the 
veteran has not been afforded examinations and medical 
opinions have not been obtained.  

The Board finds that the evidence warrants the conclusion 
that a remand for examinations and/or etiological opinions 
are not necessary to decide the claims.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2005); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  

Specifically, the claims suffer from two or more of the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, which ended in June 1968, the claims file 
does not currently contain competent evidence showing that he 
has the claimed conditions, and/or the claims file does not 
currently contain evidence, other than lay statements, 
showing that the claimed condition is related to his service.  

The Board concludes, therefore, that decisions on the merits 
at this time do not violate VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


Service Connection

The veteran is seeking service connection is for a lung 
disorder, depressive disorder, and PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence needed in a claim for service connection for 
post-traumatic stress disorder are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  


Factual Background

The service medical records are negative for any complaints, 
treatment or diagnosis of an innocently acquired psychiatric 
disorder or a lung disorder.  

A September 1966 chest x-ray was reported as negative.  Also, 
the veteran's reports of medical examination at induction in 
May 1966 and at separation in May 1968 were entirely negative 
for findings related to the chest, or lungs or for a 
psychiatric disorder.  The veteran reported no psychiatric 
complaints or respiratory problems on his report of medical 
history.  

As for the post-service medical evidence, it consists of VA 
and private medical reports, dated between 1970 and 2004 (an 
October 2003 VA heart examination and an August 2004 VA 
diabetes mellitus report does not contain any relevant 
findings).  

In a September 1976 special pulmonary examination, the 
veteran stated that he has periodic fast breathing and 
occasional wheezing on expiration for the past two years.  He 
denied any shortness of breath and cough.  He reported 
occasional production of whitish phlegm, never blood-tinted.  

The veteran denied any history of rheumatic fever, pneumonia, 
diabetes, tuberculosis, kidney disease, or arthritis.  He has 
no known allergies.  The veteran's chest x-ray study was 
normal.  The examiner diagnosed acute upper respiratory 
infection with nasal congestion and cough and recurrent 
allergic rhinitis.  

With regard to psychiatric symptoms, the veteran was seen at 
a VA mental health clinic in November 2002.  The veteran 
noted having a history of depression and flashbacks since his 
military discharge in 1968.  He noted that his depression has 
been exacerbated by health stressors, such as his recent 
coronary artery bypass graft and diagnosed diabetes mellitus.  

His depression was manifested by sleep difficulties, 
decreased interest in activities, increased guilt over his 
inability to perform as he used to, and decreased 
concentration.  

The veteran denied any changes in appetite, loss of energy or 
suicidal ideation.  The veteran noted that he was on 
antidepressants in the 1980's and first saw a psychiatrist in 
the 1960's.  The veteran has never been hospitalized for any 
psychiatric symptoms.  

His reported PTSD symptoms include nightmares about the war, 
diaphoresis, and avoidance behavior.  However, the veteran 
reported no specific events.  He can only recall general 
occurrences during the war.  The reported no functional 
impairment since his discharge from the military.  

The examiner diagnosed recurrent depressive episode, 
moderate.  The examiner opined that the veteran did not have 
PTSD due to lack of functional impairment and lack of history 
of significantly traumatizing event.  

In this case, the Board finds that the claims of service 
connection for PTSD must be denied.  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The medical evidence in this regard does not serve to show 
that the veteran currently has a diagnosis of PTSD.    

Specifically, with regard to the veteran's PTSD claim, the 
veteran asserts that he has PTSD as a result of his service 
in the Republic of Vietnam.  The service personnel records 
reflect service as a clerk typist and supply specialist.  

The Form DD-214 reflect a military occupation specialty of 
supply specialist and armorer.  His decorations include the 
National Defense Service Medal, Vietnam Campaign Medal, and 
Vietnam Service Medal.  

The Board notes that the veteran has not identified any 
specific stressors, even on VA mental health evaluation in 
November 2003.  The examiner noted multiple attempts to get 
stressor statements of traumatic events; however, the veteran 
only recalled general occurrences during the war.  The 
veteran was given a PTSD questionnaire in March 2003; 
however, no response was received.  

In light of the Board's determination that the preponderance 
of the evidence is against the claim of service connection 
for claimed PTSD.  

As noted, the service medical records do not show treatment 
for psychiatric or respiratory disorders.  The veteran's 
separation examination report, dated in May 1968, shows that 
his mental status, chest and lungs were clinically evaluated 
as normal.  

Post-service, while the veteran's diagnosed allergic rhinitis 
was shown on VA examination in 1976, there was no recorded 
basis for relating this apparently acute condition to 
service.  

Further, the veteran has been diagnosed with depression, but 
there is no competent evidence that serves to causally link 
this disorder to service.  

In this case, the post-service medical evidence does show 
that the veteran has any respiratory disorder or that his 
depression is related to service.  

Hence, the Board finds that the preponderance of the evidence 
is against the claims of service connection for a depressive 
disorder or lung condition.  

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and a nexus to service.  

The veteran does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veterans' claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 55.  


New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current claims for service 
connection for a skin rash and infectious hepatitis were 
received by the RO after that date, this revision does apply 
in the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a)).  

The question for the Board is whether new and material 
evidence has been submitted since the unappealed and final RO 
decision in November 1976.  

In this case, the newly submitted evidence consists of a VA 
treatment record dated in June 2003 that reflects the 
presence of a current skin disorder.  

It was noted that the veteran had a rash on the leg and wrist 
and was previously given ointment for this condition.  The 
examiner's assessment was that of dark skin on the right shin 
and left wrist without drainage.  

Overall, the new evidence added to the claims folder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin rash.  In this regard, the Board notes that the 
veteran's service medical records reflect treatment for skin 
rash in October 1968.  

Also, the veteran has claimed that this skin condition is 
related to Agent Orange exposure from his service in the 
Republic of Vietnam.  In an August 2003 RO decision, the 
veteran was granted service connection for diabetes mellitus 
associated with herbicide exposure.  

Thus, the Board finds that new and material evidence has been 
presented to reopen the claim of service connection for skin 
rash.  

With regard to the claimed infectious hepatitis, the Board 
notes that new and material evidence has not been received to 
reopen this claim.  

The medical evidence submitted to support the veteran's 
application to reopen is entirely negative for any 
information that the veteran has current disability related 
to the episode of infectious hepatitis treated in service 
that can be considered to be more than cumulative of the 
previously considered medical information.  

Instead, the veteran's VA and private medical records reflect 
treatment for a heart problems, diabetes mellitus, vision 
problems, hypertension and other matters that are not 
concerned with the matter of infectious hepatitis and, as 
such, are not material.  

In view of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen the claim 
of service connection for infectious hepatitis.



ORDER

Service connection for claimed PTSD is denied.  

Service connection for a claimed depressive disorder is 
denied.  

Service connection for claimed lung disease is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin rash, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for infectious hepatitis; the 
appeal to his extent is denied.  



REMAND

Having reopened the claim of service connection for a skin 
disorder, the Board finds that additional evidentiary 
development is necessary with respect to that claim.  

In this regard, the Board finds that an examination is 
warranted in order to ascertain the nature and likely 
etiology of the claimed of the claimed skin condition.  Any 
pertinent treatment should also be obtained.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to all 
medical care received by him for a skin 
conditions following his discharge from 
service.  Based on the response, the RO 
should attempt to obtain all clinical 
records from all previously unidentified 
treatment sources.  The veteran also 
should be notified that he may submit 
competent evidence to support his 
assertions that he has a current skin 
condition due to service.  If the RO's 
search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should be afforded a VA 
examination in order to determine that 
nature and likely etiology of the claimed 
skin condition.  All indicated 
development should be undertaken in this 
regard.  The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
current skin disability that at least as 
likely as not is due to any injury or 
other event of incident, to include 
exposure to herbicides, during his period 
of active service.  

3.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claim based on 
the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


